Exhibit HACKENSACK, NJ,March 5, 2010 – First Real Estate Investment Trust (“FREIT”) announced its operating results for the First Quarter ended January 31, 2010 (“Current Quarter”), as compared to the First Quarter ended January 31, 2009 (“Prior Year’s Quarter”). The results of operations for the Current Quarter as presented in this earnings release are unaudited, and are not necessarily indicative of future operating results. HIGHLIGHTS - 1st Quarter Ended January 31, 2010: *Net Income Per Share (Basic & Diluted):$0.17 *Dividends Per Share:$0.30 *FFO Per Share:$0.37 *FFO Payout:81% *Average Residential Occupancy:93.2% *Average Commercial Occupancy:90.5% RESULTS OF OPERATIONS Real Estate revenue for the Current Quarter increased 0.9% to $10,849,000 compared to $10,749,000 for the Prior Year’s Quarter. The increase in real estate revenues for the Current Quarter was primarily attributable to higher base rental income at FREIT’s commercial operations. Net income attributable to common equity (“Net Income”) for the Current Quarter was $1,172,000 ($0.17 per share diluted) compared to $1,521,000 ($0.22 per share diluted) for the Prior Year’s Quarter. The schedule below provides a detailed analysis of the major changes that impacted net income for the three months ended January 31, 2010 and 2009: Three Months Ended January 31, 2010 2009 Change (in thousands, except per share) Real estate revenues: Commercial properties $ 6,141 $ 5,858 $ 283 Residential properties 4,708 4,891 (183 ) Total real estate revenues 10,849 10,749 100 Operating expenses: Real estate operations 4,621 4,341 280 General and administrative 428 414 14 Depreciation 1,521 1,474 47 Total operating expenses 6,570 6,229 341 Operating income 4,279 4,520 (241 ) Investment income 36 79 (43 ) Financing costs (2,862 ) (2,715 ) (147 ) Net income 1,453 1,884 (431 ) Net income attributable to noncontrolling interests (formerly referred to as minority interests) (281 ) (363 ) 82 Net income attributable to common equity $ 1,172 $ 1,521 $ (349 ) Earnings per share (attributable to common equity): Basic $ 0.17 $ 0.22 $ (0.05 ) Diluted $ 0.17 $ 0.22 $ (0.05 ) Weighted average shares outstanding: Basic 6,942 6,946 Diluted 6,942 6,946 Net Income for the Current Quarter decreased 14.6% compared to $1,372,000 reported for the fourth quarter ended October 31, 2009 (“Prior Year 4th Quarter”). While revenues increased modestly for the Current Quarter compared to the Prior Year 4th Quarter, unreimbursable operating expenses at our residential properties, principally snow removal and utility costs, increased $241,000 over the Prior Year’s 4th Quarter, due to this year’s unusually colder winter. Adjusting out these costs, net income for the Current Quarter would have exceeded the Prior Year 4th Quarter. SEGMENT INFORMATION The following table sets forth comparative net operating income ("NOI") data for FREIT’s real estate segments and reconciles the NOI to consolidated net income for the Current Quarter, as compared to the Prior Year’s Quarter: Commercial Residential Combined Three Months Ended Three Months Ended Three Months Ended January 31, Increase (Decrease) January 31, Increase (Decrease) January 31, 2010 2009 $ % 2010 2009 $ % 2010 2009 (in thousands) (in thousands) (in thousands) Rental income $ 4,638 $ 4,360 $ 278 6.4 % $ 4,651 $ 4,790 $ (139 ) -2.9 % $ 9,289 $ 9,150 Reimbursements 1,434 1,405 29 2.1 % - - - 1,434 1,405 Other 24 51 (27 ) -52.9 % 57 101 (44 ) -43.6 % 81 152 Total revenue 6,096 5,816 280 4.8 % 4,708 4,891 (183 ) -3.7 % 10,804 10,707 Operating expenses 2,375 2,307 68 2.9 % 2,246 2,034 212 10.4 % 4,621 4,341 Net operating income $ 3,721 $ 3,509 $ 212 6.0 % $ 2,462 $ 2,857 $ (395 ) -13.8 % 6,183 6,366 Average Occupancy % 90.5 % 89.2 % 1.3 % 93.2 % 93.8 % -0.6 % Reconciliation to consolidated net income: Deferred rents - straight lining 53 51 Amortization of acquired leases (8 ) (9 ) Investment income 36 79 General and administrative expenses (428 ) (414 ) Depreciation (1,521 ) (1,474 ) Financing costs (2,862 ) (2,715 ) Net income 1,453 1,884 Net income attributable to noncontrolling interests* (281 ) (363 ) Net income attributable to common equity $ 1,172 $ 1,521 *Formerly referredto as minority interests. NOI is based on operating revenue and expenses directly associated with the operations of the real estate properties, but excludes deferred rents (straight lining), lease amortization, depreciation, financing costs and other non-operating activity. FREIT assesses and measures segment operating results based on NOI.
